internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-100129-02 date july in re legend son mother father stepmother trust trust trust trust spouse spouse trustee date date date date a b c d e f state state law state law state law rev_rul citation county court plr-100129-02 dear this is in response to your date letter and other correspondence requesting rulings concerning the generation-skipping_transfer gst status of trusts the rulings requested are as follows trust trust trust and trust are wholly exempt from the gst tax under section b a of the tax_reform_act_of_1986 because the trusts became irrevocable before date and no additions actual or constructive have been made to the trusts since that date the exercise by son of his testamentary_power_of_appointment over trusts will not be considered to be an addition actual or constructive to the trust in question the trustee’s proposed investment of substantially_all of the assets of trusts in the llc will not cause the four trusts to lose their gst tax exempt status because the change_of investment is within the powers of the trustee the trustee’s proposed investment of substantially_all of the assets of trusts in the llc will not cause any portion of any of the four trusts to be treated as if it had been added to any of the four trusts after date the modification of the provision of trust regarding the payment of the trustee’s fees will not cause trust to lose its gst exempt status the facts submitted are as follows mother died testate on date prior to date item of mother’s will provided for the establishment of trust for the benefit of son under the terms of trust after son attains the age of all trust income is to be distributed to son for life on son’s death the corpus is to be distributed to such persons as son may appoint by will in default of appointment the corpus is to be distributed to son’s descendants per stirpes item of mother’s will provides that the trustee shall have full power to invest the trust estate and reinvest and change investments of the trust estate from time to time in its discretion item of mother’s will provides that the trustee shall be allowed for its services a commission of not over a per cent of the trust income plr-100129-02 in a series of written agreements all executed prior to date son partially released his general_power_of_appointment over trust son retained the testamentary power to appoint trust corpus outright or in trust to specified beneficiaries son is currently living and is the sole current income_beneficiary of trust trust was created by father on date prior to date for the benefit of his wife stepmother and his children trust was created by stepmother on date trust was created by father on date for the benefit of his mother and son son is the sole current income_beneficiary of trust trust and trust under the terms of each trust all trust income is required to be distributed to son under the terms of each trust son is granted a power to dispose_of the principal of each trust at the time of his death by will to and among such person or persons as son shall designate specifically each trust instrument grants son the power to dispose_of the principal of any property held in trust for him at the time of his death by last will and testament to and among such person or persons or for such objects and purposes and in such manner and proportions in trust or otherwise as he or she shall designate to take the same none of the trusts specifically authorized son to appoint the property to his creditors or his estate each trust provided the trustee with full power to invest reinvest and change investments son and spouse signed a separation agreement as part of divorce proceedings on date after date and before september in the separation agreement son partially released his special_power_of_appointment over trust retaining a testamentary power to appoint half of the trust property to the children of his marriage to spouse and the other half to a specified list of donees son also partially released his power_of_appointment with respect to trust trust and trust retaining a special testamentary power to appoint property of the respective trusts to the children of his marriage to spouse the separation agreement also mandated that son pay as alimony to spouse a sum of dollar_figureb dollar_figurec if spouse remarried annually if the net_income that son receives from the four trusts should increase or decrease by more than d each year then the alimony payment to spouse is to be adjusted accordingly it is represented that no actual or constructive additions to trusts have been made since date currently trustee serves as the trustee for all four trusts the trustee proposes to form a new limited_liability_company llc in order to provide greater income for son while preserving the principal for the remainder beneficiaries trusts would be the sole members of llc and the trustee will serve as general manager each trust would contribute substantially_all of its assets to llc as its capital_contribution and each trust would receive an interest in the llc that plr-100129-02 corresponds to the size of its capital_contribution when compared to the other llc members the llc operating_agreement would provide that the llc be required to make cash distributions to trusts each year in an amount equal to the greater of a e percent of the average fair_market_value of the llc assets valued as of the close of business on the last business_day of each of the three preceding calendar years and b the net_income of the llc determined under state law and determined as if the llc were a_trust the trusts would then distribute the cash to son the llc operating_agreement would prohibit the llc from making cash distributions in any one year in excess of the greater of a f percent of the average fair_market_value of the llc assets valued as of the close of business on the last business_day of each of the three preceding calendar years and b the net_income of the llc determined under state law and determined as if the llc were a_trust trustee petitioned county court requesting authorization to invest trust assets in the llc as outlined above in addition trustee requested that item of mother’s will be modified to adjust the compensation payable to the trustee on date county court issued an order authorizing the investment of trust assets in the llc subject_to irs approval the court also ordered that item of mother’s will is to be modified to provide that a corporate trustee shall be entitled to receive reasonable_compensation for its services in accordance with its published rates and schedules regardless of the value of trust law and analysis ruling sec_1 and sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added however this rule does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer for estate or gift_tax purposes plr-100129-02 sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer for estate or gift_tax purposes the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if -- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years sec_2041 provides that the gross_estate includes the value of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent by will however under sec_2041 if a general_power_of_appointment created on or before date is partially released so that it is not thereafter a general_power_of_appointment a subsequent exercise of the partially released power is not an exercise of a general_power_of_appointment if the partial_release occurs before date sec_2041 defines a general_power_of_appointment as a power exercisable in favor of the decedent his estate his creditors or the creditors of his estate under state law a power_of_appointment is not a general_power_of_appointment unless the donor employs language specifically authorizing the donee to appoint property to his estate or creditors see citation rev_rul in this case trust sec_1 and were created prior to date and were all irrevocable prior to that date further it is represented that there have been no additions either actual or constructive to trust sec_1 or after date son partially released his power_of_appointment over trust prior to date retaining a testamentary special power to appoint the trust in accordance with sec_2041 the trust corpus subject_to this power will not be included in son’s gross_estate for estate_tax purposes whether or not son exercises the power furthermore as noted above with respect to son’s testamentary powers of appointment over trust sec_2 and because there is no language in the trust instruments specifically plr-100129-02 authorizing son to appoint the property to his estate or his creditors under applicable state law son can not exercise the powers in favor of his estate or his creditors therefore the powers are not general powers as defined in sec_2041 and the property subject_to these powers will not be included in son’s gross_estate rev_rul accordingly we conclude that trust sec_1 and were irrevocable prior to date and are currently exempt from gst tax further under sec_26_2601-1 and v whether or not son exercises the powers over trust sec_1 or the property passing pursuant to a lapse or exercise of these powers will not be considered generation-skipping transfers occurring after date or post-date additions to the trusts ruling sec_3 and sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in the appropriate local court approves a modification to the trust that converts a's income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a's issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not plr-100129-02 subject the trust to the provisions of chapter sec_26_2601-1 example considers a situation where a_trust is modified by decreasing the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter state law specifies a number of investments that may be made by a trustee state law specifies that the list is not to be construed to make unlawful any investment not listed state law provides generally that a trustee shall allocate to income money received from an entity the term entity includes a limited_liability_company in this case the trustee is given broad investment powers over trust sec_1 and under the terms of the trusts and under state law accordingly based on the facts submitted and representations made we conclude that the proposed investment of substantially_all of the assets of the trusts in the llc as proposed will not cause the trusts to lose gst tax exempt status furthermore the proposed transaction will not cause any portion of any of the trusts to be treated as an addition to the trusts after date in addition the modification of trust regarding payment of a corporate trustee’s fees in accordance with the trustee’s published rate schedule is a modification that is administrative in nature this modification does not shift any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed modification will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in trust accordingly based on the facts submitted and representations made we conclude that the change to trust regarding the corporate trustee’s fees will not cause trust to lose its exempt status for gst tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-100129-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours _________________________ george masnik chief branch office of the associate chief_counsel passthroughs and special industries
